600 F.2d 593
87 Lab.Cas.  P 11,568
HOBART CORPORATION, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 77-1241.
United States Court of Appeals,Sixth Circuit.
June 29, 1979.

Keith A. Ashmus, Thompson, Hine & Flory, Thomas J. McDermott, Joseph S. Ruggie, Jr., Barbara J. Arison, Cleveland, Ohio, for petitioner.
Elliott Moore, Deputy Associate General Counsel, N.L.R.B., Allison Beck, Washington, D. C., Daniel J. Roketenetz, Region 9, N.L.R.B., Cincinnati, Ohio, for respondent.
Before WEICK, CELEBREZZE and KEITH, Circuit Judges.

ORDER

1
This cause is before the court on the petition of Hobart Corporation (Hobart) for review and the cross-petition of National Labor Relations Board (NLRB) for enforcement of an order of the Board reported at 228 NLRB No. 105.


2
The Board found that Hobart violated the Act in the following respects:1. By discriminatorily discharging employee, Grant Boris, for engaging in union activities in violation of 8(a)(3) of the Act.


3
2. By threatening Grant Boris concerning his union activities in violation of Section 8(a)(1) of the Act.


4
3. By threatening to close the operation of its plant if the union was successful in its organizational campaign and a strike was called by the union.


5
The case was submitted to the court upon the records, briefs, appendix, supplemental appendix and oral arguments of counsel.  Hobart contends that the Board erred in finding any violation of the Act and the Board's findings and conclusions were not supported by substantial evidence but on assumption and conjecture.


6
Upon consideration of the records as a whole we are of the opinion that there was substantial evidence to support the findings of fact and conclusions of the Board.


7
It is therefore ORDERED that the petition for review be and is hereby denied and the order of the Board is enforced in its entirety.